NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO GALEANA, AKA Francisco                No.    18-71900
Galenana, AKA Francisco Galerna,
                                                Agency No. A208-836-693
                Petitioner,

 v.                                             MEMORANDUM*

JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 8, 2020**
                              Pasadena, California

Before: THOMAS, Chief Judge, O'SCANNLAIN, Circuit Judge, and EZRA,***
District Judge.

      Petitioner Francisco Galeana (“Petitioner”) is a native and citizen of Mexico.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
He petitions for review of an order of the Board of Immigration Appeals (“BIA”)

dismissing his appeal from the decision of an Immigration Judge (“IJ”) denying his

application for withholding or deferral of removal pursuant to the Immigration and

Nationality Act (“INA”) and related relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition

for review. Because the parties are familiar with the facts and history of this

matter, we need not recount them here.

      The BIA did not abuse its discretion in determining that Petitioner’s

particular conviction for second degree robbery in violation of California Penal

Code § 211/212.5 constitutes a particularly serious crime (“PSC”). A PSC is a

crime which “justif[ies] the presumption that the convicted immigrant is a danger

to the community.” Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1077 (9th Cir.

2015) (quoting Delgado v. Holder, 648 F.3d 1095, 1107 (9th Cir. 2011)). Upon

consideration of “(1) the nature of the conviction, (2) the type of sentence imposed,

and (3) the circumstances and underlying facts of the conviction,” the BIA

appropriately determined that Petitioner failed to demonstrate that the offense is

not particularly serious. Bare v. Barr, 975 F.3d 952, 961 (9th Cir. 2020) (internal

quotation marks and citations omitted).

      “[T]he proper focus for determining whether a crime is particularly serious

is on the nature of the crime and not the likelihood of future serious misconduct.”


                                          2
Alphonsus v. Holder, 705 F.3d 1031, 1041 (9th Cir. 2013), abrogated on other

grounds as recognized in Guerrero v. Whitaker, 908 F.3d 541 (9th Cir. 2018).

“[O]nce an individual is found to have been convicted for committing a

particularly serious crime . . . the individual is irrebuttably presumed to be a

danger.” Gomez-Sanchez v. Sessions, 892 F.3d 985, 991 (9th Cir. 2018).

      Like the IJ, the BIA did not disregard Petitioner’s credible testimony but

rather found that testimony insufficient to prove the crime is not particularly

serious. Cf. Avendano-Hernandez, 800 F.3d at 1076–78 (noting the BIA found

applicant’s evidence insufficient to reduce the seriousness of her crime, not that the

BIA mischaracterized the facts and circumstances). We cannot “reweigh the

evidence” to reach a different conclusion about the seriousness of Petitioner’s

crime. Id. at 1076.

      The BIA’s consideration of Petitioner’s mental illness is also consistent with

the Ninth Circuit’s recent decision in Gomez-Sanchez, 892 F.3d 985. Under

Gomez-Sanchez, the BIA cannot treat evidence of mental health as “categorically

irrelevant” to a PSC determination when the petitioner “claim[s] that his violent act

was a result of his mental illness.” Id. at 989, 996. Petitioner, however, presented

no evidence directly attributing the robbery to his bipolar disorder.

Gomez-Sanchez is, therefore, inapplicable. Having committed a particularly

serious crime, Petitioner was properly deemed ineligible for withholding of


                                           3
removal under the INA. 8 U.S.C. § 1231(b)(3)(B)(ii).

      Additionally, substantial evidence supports the BIA’s determination that

Petitioner failed to establish a clear probability that he would be subject to torture

in a mental institution if removed to Mexico as required for a deferral of removal

under the CAT. 8 C.F.R. § 1208.17(d)(3). “‘[T]o constitute torture, an act must be

specifically intended to inflict severe physical or mental pain or suffering.’”

Villegas v. Mukasey, 523 F.3d 984, 988 (9th Cir. 2008) (quoting 8 C.F.R.

§ 1208.18(a)(5)) (emphasis in case but not regulation). Petitioner’s theory of

events that may lead to mistreatment in a Mexican mental institution did not

demonstrate that he would likely be “subject to a particularized threat of torture.”

Dhital v. Mukasey, 532 F.3d 1044, 1051–52 (9th Cir. 2008) (emphasis in original)

(internal quotation marks and citations omitted). No “reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      Likewise, substantial evidence supports the BIA’s conclusion that Petitioner

did not establish a clear probability that he would be identified as a gang member

by his tattoos and tortured with the acquiescence of a Mexican government official

on that basis. The BIA properly concluded that Petitioner’s lengthy chain of

hypothetical events was too speculative to demonstrate a clear probability of

torture with governmental acquiescence. See Medina-Rodriguez v. Barr, 979 F.3d

738, 750–51 (9th Cir. 2020).


                                           4
PETITION DENIED.




                   5